254 F.2d 958
Elizabeth EICKENROHT and Marvin Eickenroht (MarvinEickenroht, Independent Exector of the Estate of ElizabethEickenroht, substituted as Appellant in place of ElizabethEickenroht, deceased), Appellants,v.UNITED GAS CORPORATION, Appellee.
No. 17044.
United States Court of Appeals Fifth Circuit.
May 20, 1958.

Appeal from the United States District Court for the Western District of Texas; Ben H. Rice, Jr., Judge.
W. P. Dobbins and Dobbins, Howard & Smith, San Antonio, Tex., for appellants.
Josh H. Groce, San Antonio Tex., Frank P. Christian, Eskridge, Groce & Hebdon, San Antonion, Tex., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and RIVES and CAMERON, Circuit Judges.
PER CURIAM.


1
The District Judge in his opinion and decision1 in this case carefully and adequately found the facts and stated the controlling law.  Of the view that the record supports his findings and decision, we affirm the judgment upon the considerations and for the reasons stated in his opinion.